Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended to include the claim limitations of cancelled claim 2. Claim 9 has been cancelled and its limitations have been added to claims 1 and 4. Claims 1, 3-8, and 10 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2013051086, provided translation in IDS submitted 09/16/2021 and used for reference herein) in view of Funabiki (JP 2003217588) and Yokoyama (U.S. 20150349336).

With respect to claims 1 and 3, Sato discloses a lithium-rich oxide electrode material in Sample 1, Li1.2Mn0.54Co0.13Ni0.13O2 ([0054]), which has a crystal lattice structure of layered structure ([0054]) and charging the lithium-rich oxide material to a potential of  4.8V vs Li and discharging to  2.5V to conduct an electrochemical treatment ([0054]), which lies in the claimed range for the charge (4.5-4.8V) and discharge(2.0-4.4V) potentials, but does not disclose that the lithium-rich oxide positive material is then subjected to a thermal treatment under the conditions of 200-300℃ for 1-5 hours.
Funabiki discloses a positive electrode material which is subjected to an electrochemical pretreatment ([0017]) and teaches that the lithium-rich oxide positive electrode material is then subjected to a thermal treatment in the range of 250 to 300 ℃ ([0025]), thus overlapping the claimed range of 200-300 ℃. Funabiki further teaches that the thermal treatment helps to remove undesirable water from the positive electrode active material ([0025]). Funabiki is silent with regards to the length of time the heat treatment process occurs. 
Yokoyama discloses a lithium-rich oxide positive electrode material ([0006]) to be heat treated at 250℃ ([0063]), thus overlapping the claimed range of 200-300℃, and teaches that the heat treatment should last between 1-15 hours ([0053]), thus overlapping the claimed range of 1-10 hrs. Yokoyama further teaches that the heat treatment at this time frame allows for the proper formation of the surface of the lithium-rich oxide electrode material ([0052-0053]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to add a thermal treatment between 250-300℃ for 115 hours, as taught by Funabiki and Yokoyama to the lithium rich oxide positive electrode material taught by Sato in order to purify the lithium-rich positive electrode material from solvents and water. 

With respect to claim 4, Sato discloses a lithium-rich oxide electrode material in Sample 1, Li1.2Mn0.54Co0.13Ni0.13O2 ([0054]), which has a crystal lattice structure of layered structure ([0054]) and charging the lithium-rich oxide material to a potential of  4.8V vs Li and discharging to  2.5V to conduct an electrochemical treatment ([0054]), which lies in the claimed range for the charge (4.5-4.8V) and discharge(2.0-4.4V) potentials, but does not disclose that the lithium-rich oxide positive material is then subjected to a thermal treatment under the conditions of 200-300℃ for 1-5 hours.
Funabiki discloses a positive electrode material which is subjected to an electrochemical pretreatment ([0017]) and teaches that the lithium-rich oxide positive electrode material is then subjected to a thermal treatment in the range of 250 to 300 ℃ ([0025]), thus overlapping the claimed range of 200-300 ℃. Funabiki further teaches that the thermal treatment helps to remove undesirable water from the positive electrode active material ([0025]). Funabiki is silent with regards to the length of time the heat treatment process occurs. 
Yokoyama discloses a lithium-rich oxide positive electrode material ([0006]) to be heat treated at 250℃ ([0063]), thus overlapping the claimed range of 200-300℃, and teaches that the heat treatment should last between 1-15 hours ([0053]), thus overlapping the claimed range of 1-10 hrs. Yokoyama further teaches that the heat treatment at this time frame allows for the proper formation of the surface of the lithium-rich oxide electrode material ([0052-0053]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to add a thermal treatment between 250-300℃ for 115 hours, as taught by Funabiki and Yokoyama to the lithium rich oxide positive electrode material taught by Sato in order to purify the lithium-rich positive electrode material from solvents and water. 


With respect to claim 5, Sato discloses the current density in the electrochemical treatment is 50mA/g ([0054]), which lies inside the claimed range of 25-250 mA/g. 

With respect to claim 6-8, Sato discloses Li1.2Mn0.54Co0.13Ni0.13O2 ([0054]) in a crystal layered structure ([0061]) which is charged at an electrical potential of 4.8 V vs. Li ([0054]) and discharged to 2.5 V, and is cycled 2 time ([0054]), which lies inside the claimed ranges for the charge (4.6-4.8V) and discharge(2.0-3.2V) potentials, and the cycle time 2, lies within the claimed range of 1-300.

Since the content of M according to Sato = 0, then the crystal layered structure of the positive electrode material is suffice to read on claim 6-8, which are dependent on M being one of various components with a content greater than 0. 
With respect to claim 10, Sato discloses the lithium-rich oxide positive electrode material according to claim 1 (above) included within a positive electrode ([0054]), to be used inside a lithium-ion battery further comprising a negative electrode, a membrane, and an electrolyte solution ([0015]).


Response to Arguments
Applicant’s arguments, see pages 5-6 of response, filed 09/21/2022, with respect to claims 1 and 2 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1 and 2 has been withdrawn as a result of the amendment.  
Applicant’s arguments, see pages 5-10 of response, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Funabiki and Yokoyama. Please see the above rejection for details of how the prior art reads on the new limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727